DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:  Claims 1 and 6 recite "each predefined object type," which lacks proper antecedent basis.  The Examiner recommends "each predefined object type of a plurality of predefined object types."  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2014/0055445).
Regarding claim 1, Cook discloses An apparatus for generating a three-dimensional (3D) model ("a three-dimensional model is determined," abstract), comprising: one or more processors; and an execution memory for storing at least one program that is executed by the one or more processors (see Fig. 4), wherein the at least one program is configured to: 
receive two-dimensional (2D) original image layers for respective viewpoints, and generate pieces of 2D original image information for respective objects by performing original image alignment on the 2D original image layers for respective viewpoints for each predefined object type ("multiple images take[n] from different perspectives of the same object or objects," para. 28; "a matching pair of two-dimensional objects may be identified from within a pair of two-dimensional stereoscopic images," para. 40; "the identifiers may indicate a type of the two-dimensional object," para. 13; "the two-dimensional object may include one or more two-dimensional sub-objects," para. 24; note: the individual pieces of 2D object information identified in the viewpoints are considered "layers"), 
generate 3D model layers for respective objects from the pieces of 2D original image information for respective objects using multiple models corresponding to the predefined object types ("after automatically identifying the two-dimensional object within the two-dimensional scene, the two-dimensional object may be automatically analyzed to determine a type of the two-dimensional object … the type of the object may be compared against a database of three-dimensional model types, and a match between a three-dimensional model type and the type of the object may be determined," para. 15; note: the individual pieces of 3D model information are considered "layers"), and 
generate a 3D model by synthesizing the 3D model layers for respective objects ("three-dimensional models of known objects may be adapted to match size and characteristics of two-dimensional objects, and the two-dimensional objects may be extruded using their corresponding three-dimensional model data," para. 22; "three-dimensional models may be determined for each two-dimensional sub-object within the two-dimensional object. In yet another embodiment, each of the two-dimensional sub -objects may be extruded from the two-dimensional scene, utilizing the three-dimensional models," para. 24).
Cook does not disclose the use of learning models for generating the 3D model layers.
learning models were well-known and expected in the art before the effective filing date of the claimed invention, and it would have been obvious to use learning models in Cook in order to improve accuracy and efficiency of generating the 3D model layers.
Regarding claim 2, Cook renders obvious performing the original image alignment on the 2D original image layers for respective viewpoints ("a matching pair of two-dimensional objects may be identified from within a pair of two-dimensional stereoscopic images," para. 40) so that, depending on the predefined object types, multiple layers for respective viewpoints are included in at least one object type, wherein the 2D original image layers for respective viewpoints include multiple layers for respective object types for at least one viewpoint ("determine a type of the two-dimensional object … one or more sub-objects (e.g., features, etc.) of the two-dimensional object may be identified and analyzed to determine the type of the object," para. 15; "a two-dimensional representation of a face may include sub-objects include eyes, a nose, a mouth, etc.," para. 24; for example, a "nose" is considered an object type, and a nose "layer" (i.e. nose information) is identified in both left and right viewpoints; also, a single viewpoint such as the "right" viewpoint would contain multiple layers having different object types, e.g. nose information, mouth information, etc.).
Regarding claim 3, Cook renders obvious generate calibration information corresponding to relative location relationships between the multiple layers for respective object types ("the orientation of such sub-objects within the two-dimensional object may be determined," para. 20).
Regarding claim 4, Cook renders obvious generate the 3D model in consideration of the relative location relationships between the 3D model layers for respective objects using the calibration information ("three-dimensional models may be determined for each two-dimensional sub-object within the two-dimensional object. In yet another embodiment, each 
Regarding claims 6-9, they are rejected using the same citations and rationales set forth in the rejections of claims 1-4, respectively.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Beeler et al. (US 2017/0024921; hereinafter "Beeler").
Regarding claim 5, Cook renders obvious transform an appearance of the 3D model by baking the 3D model using predefined information of the multiple layers for respective object types ("the two-dimensional representation of the two-dimensional object may be used as a texture map to create the surface of the three-dimensional model," para. 18).
Cook does not disclose the use of a displacement map in the generation of the 3D model.
In the same art of generating realistic 3D models, Beeler teaches the use of a displacement map in the generation of the 3D model ("generating a displacement map representing of finer-scale details not present in the first facial model using a regression function that estimates the shape of the finer-scale details. The displacement map can be combined with the first facial model to create a second facial model that includes the finer-scale details, and the second facial model can be rendered," abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Beeler to Cook.  The motivation would have been for "more immersive gaming and social experiences, and the potential for more realistic online facial retargeting to virtual characters" (Beeler, para. 7).
Regarding claim 10, it is rejected using the same citations and rationales set forth in the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611